Citation Nr: 1226753	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2. Whether new and material evidence sufficient to reopen a claim for service connection for a back disorder has been received.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for a Board hearing to be scheduled.  The Veteran's hearing was scheduled for March 2012.  In a subsequent March 2012 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).  The case has now been returned to the Board.

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: (1) whether new and material evidence sufficient to reopen a claim for service connection for a back disorder has been received; and, (2) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 2003 rating decision denied service connection for PTSD with sleep problems, anxiety, and depression.

2.  An unappealed October 2006 rating decision denied service connection for PTSD with sleep problems, anxiety, and depression.

3.  The evidence pertaining to the Veteran's PTSD submitted subsequent to the October 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's March 2003 rating decision that denied service connection for PTSD with sleep problems, anxiety, and depression is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  The RO's October 2006 rating decision that denied service connection for PTSD with sleep problems, anxiety, and depression is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 3.102, 3.156, 3.159, 3.304(f), 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

In a March 2003 rating decision, the RO denied service connection for PTSD with sleep problems, anxiety, and depression.  The Veteran was advised that the records did not show a current Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) diagnosis of PTSD and did not confirm the occurrence of his PTSD military service stressors.   The Veteran was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  

In an October 2006 rating decision, the RO reopened the Veteran's previously denied claim and then denied service connection for PTSD with sleep problems, anxiety, and depression.  The Veteran was advised that the records did not confirm the occurrence of his PTSD military service stressors.   The Veteran was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  

In September 2009, the Veteran filed a claim to reopen his previously denied claim for service connection for PTSD.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the following evidence has been added to the record since the October 2006 denial: VA outpatient treatment records, a statement from the Veteran's treating physician, a VA medical opinion, and lay statements from the Veteran and his representative.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

The evidence is also material.  The claim was previously denied because the records did not confirm the occurrence of his PTSD military service stressors.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010). 

The provisions of this amendment apply to the Veteran's claim.  The Veteran, in a September 2009 statement, described his PTSD stressor as being hit by enemy fire, pulling a piece of metal out of his hip, and then continuing to fight the enemy.  Thus, the Veteran's alleged stressor falls under the new PTSD regulations, as it relates to the Veteran's fear of hostile military or terrorist activity.  Id.  Accordingly, the new evidence bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim for service connection for PTSD is reopened.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for PTSD is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Regarding the back claim, following the certification of this appeal to the Board in June 2011, additional VA Medical Center (VAMC) outpatient treatment records were added to the Veteran's Virtual VA claims file.  These treatment records are relevant to the back claim currently on appeal.  Thus, the Board sent the Veteran a letter in May 2012 asking whether he waived his right to have the RO consider this additional evidence in the first instance.  The letter informed the Veteran that if he did not respond within 45 days, then the Board would assume that the Veteran did not wish for the Board to decide his appeal at this time, and the Board would accordingly remand his appeal back to the Agency of Original Jurisdiction (AOJ) for review.  To date, the Veteran has not responded to the Board's May 2012 letter.  Thus, the Board will presume that the Veteran wants his appeal remanded back to the RO for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003). 

Regarding the acquired psychiatric disorder claim (to include PTSD), in November 2010, the RO scheduled the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder.  The Veteran failed to report for this examination.  However, the claims file does not contain a notice letter regarding an examination being scheduled for the Veteran.  Therefore, the Board finds that another attempt should be made by the RO/AMC to have the Veteran scheduled for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The Board finds that this examination is necessary to the Veteran's claim - particularly in light of the new PTSD regulations.  The Board reminds the Veteran that while VA has a duty to assist him in the development of his claim, the Veteran also has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The result of not appearing for the scheduled VA examination will be that his claim may be denied.  38 C.F.R. § 3.655(b) (2011).

Additionally, the claims file currently contains an October 2010 medical statement from Dr. M.W.P., the Veteran's treating physician at the Vanderbilt University School of Medicine Clinic.  In the statement, Dr. M.W.P. indicates that the Veteran has been treated at this Clinic since March 2010 for his psychiatric disorder.  These treatment records are not currently in the claims file.  Upon remand, the RO/AMC should make attempts to obtain these private treatment records.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1).

Finally, the most recent outpatient treatment records from the VAMC in Nashville, Tennessee, are dated from March 2012 (as shown in the Veteran's Virtual VA claims file).  Further, in Dr. M.W.P.'s statement, he reported that the Veteran had been treated for his psychiatric disorder at the VAMC in Murfreesobro, Tennessee, since January 2000.  These VAMC records are not currently in the claims file.  On remand, all pertinent VA records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  Obtain all pertinent VA outpatient treatment records from the Nashville, Tennessee, VAMC since March 2012 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Murfreesboro, Tennessee, VAMC since January 2000 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain and update all pertinent private treatment records.  Specifically, the RO/AMC should make an attempt to obtain the treatment records from the Vanderbilt University School of Medicine Clinic.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After completing the above actions, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed acquired psychiatric disorder, to include PTSD.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records (STRs), as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder, to include PTSD, was incurred during his period of active duty from January 1968 to January 1971?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and all examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim of whether new and material evidence sufficient to reopen a claim for service connection for a back disorder has been received.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


